DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claim 6 has been cancelled.
Claims 1-5 and 7-30, now renumbered as claims 1-29, have been examined.

Allowable Subject Matter
Claims 1-5 and 7-30 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed 01/29/2021, have been fully considered.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 15 and 23 are allowed in view of reasons presented by the applicant in the Remarks. Claims 2-5, 7-14, 16-22 and 24-30 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Damodaran teaches: One or more collection records that include machine generated data are received from a plurality of sources and stored in a database. Each collection record is associated with a serial number and a time of ingestion. When a user sends a search request for one or more records, a search of the records is performed to identify the requested records and the results returned to the user. Prior art of record Hinton teaches: A session management server manages session identifiers and cached credentials. The cached credentials are associated with a time period during which they are valid. When a resource request is received from a user, the cached credentials are checked to see if the credentials are sufficient and valid to access the resource. If the credentials are not up-to-date, the server requests updated credentials from an authentication server, receives the updated credentials from the authentication server and uses the updated credentials to request the resource. Prior art of record Brozowski teaches: The server checks the timestamp of a client’s credentials to determine if the credentials has expired. If the timestamp has not expired and the credentials have the proper authorization, the server performs the requested operations and sends the results to the client. 
However, Damodaran, Hinton and Brozowski fail to teach: “while the user is continually logged off of the data search server: at a first time specified by the defined frequency: determining whether the user has privileges to perform the search based at least in part on a cached set of user credentials”, “at a second time specified by the defined frequency: determining whether the cached set of user credentials has been updated within a period of time”, i.e., the prior arts of record fail to teach after the user schedules a search and logs off, determining the user’s credentials have privileges to perform the search during a first time of the scheduled search and determining that the user’s credentials have been updated within a period of time during a second time of the scheduled search. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20140172867 to Lin et al: A method for performing queries on a distributed time series data storage system is presented. The time series data storage system has a time series database that stores data blocks containing time stamped data across a plurality of computing devices. The system also includes an index database that stores an index associated with the time stamped data in each data block. The method includes the steps of sending a query, requesting indices, returning the indices, preparing a sub-query, forwarding the sub-query to an evaluator, evaluating the sub-query, performing a logical operation on each sub-query's result, receiving the sub-results at an output handler, and combining the sub-results.
US 8316419 to Rachid Oulahal: A system for controlled access to information contained in a terminal (10) of a user of a telecommunications network (R). The system includes, in the terminal (10), an information server (11) adapted to supply said information; and in the network (R), a privacy server (20) in which conditions for access to said information defined by the user in said privacy server (20) are stored. The system further comprises a security module (12) in the terminal (10) adapted to receive said access conditions from the privacy server (20) at the time of a request to access said information. Application to mobile telephone networks.
Securing Distributed Storage: Challenges, Techniques, and Systems by Kher et al: In this paper, we discuss important security issues related to storage and present a comprehensive survey of the security services provided by the existing storage systems. We cover a broad range of the storage security literature, present a critical review of the existing solutions, compare them, and highlight potential research issues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438